18 N.Y.2d 911 (1966)
The People of the State of New York ex rel. Edward Johnson, Appellant,
v.
J. Edwin La Vallee, as Warden of Auburn Prison, Respondent.
Court of Appeals of the State of New York.
Argued November 23, 1966.
Decided December 1, 1966.
Walter A. Stein for appellant.
Louis J. Lefkowitz, Attorney-General (Winifred C. Stanley and Ruth Kessler Toch of counsel), for respondent.
Concur: Chief Judge DESMOND and Judges FULD, VAN VOORHIS, BURKE, SCILEPPI, BERGAN and KEATING.
Order reversed and proceeding remitted to the County Court, Cayuga County, for further proceedings in accordance with the following memorandum: Order reversed and proceeding remitted to the court at Special Term for a hearing at which there shall be determined as a fact the relator's comprehension of the admonition given to him by the court at the time of entry of the plea of guilty to robbery, third degree. The court first advised relator that the crime to which he was pleading guilty "is a felony". The court continued: "I am telling you that because if you have any previous felony convictions you must be sentenced as a multiple felony offender, that is each of you. That applies to convictions not only in the State of New York but convictions in any other jurisdiction which if they took place in the State of New York would constitute felonies." On appeal relator argues that this advice did not meet the requirement of section 335-b of the Code of Criminal Procedure that the court shall "inform" defendant that if he has been previously convicted he will be subject to different or additional punishment. No exact form of words is necessary to make this *913 communication, the effectiveness of which may depend on the understanding of the accused of the effect of what the Judge is stating to him. (Cf. People ex rel. Colan v. La Vallee, 14 N Y 2d 83.)